      Case 1:18-cr-00225-KPF Document 52 Filed 06/15/21 Page 1 of 1




June 15, 2021

VIA ECF
The Honorable Katherine Polk Failla
United States District Judge
United States District Court
                                                        MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:      United States v. Joel Rosquette, 18 CR 225 (KPF)

Dear Judge Failla:

I write, with the government’s consent, to request that Mr. Rosquette’s sentencing
proceed via videoconferencing. Mr. Rosquette is detained at the M.D.C. When inmates
are brought to court for in-person proceedings, the B.O.P. requires them to be
quarantined in an isolation unit for between 14 and 18 days upon their return to the
facility. Mr. Rosquette’s waive his right to proceed in-person so as to avoid the burden of
the quarantine. I understand that the earliest the Court can hold a remote proceeding is on
August 24 or 26, 2021. Mr. Rosquette and the government have no objection to
proceeding on either of those days.

Thank you for your consideration of this matter.
                                                     Respectfully submitted,

                                                     /s/Julia Gatto
                                                     Julia L. Gatto
                                                     Assistant Federal Defender
                                                     (212) 417-8750
cc:    AUSA Adam Hobson (via ECF)

Application GRANTED. Mr. Rosquette's sentencing is ADJOURNED
to August 24, 2021, at 9:00 a.m., with a backup time of 11:00
a.m. The sentencing will proceed by video conference.
Access instructions will be provided in advance of the
hearing.

                                                   SO ORDERED.

Dated:       June 15, 2021
             New York, New York


                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
